Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Amendment
Applicant’s Amendment, filed 04/21/2022, has been entered. Claims 36-48 remain pending. Applicant’s Cancellation of Claims 1-35 render the 35 U.S.C. 103 and 35 U.S.C. 102 rejections moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-48 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly presented Claims 36-48 are rejected under the previously presented prior art Poyet (US20170145760), previously presented prior art Schlosser (US20190203575), previously presented prior art Viassolo (US20170314353), and previously presented prior art Boulet (US20120199400) and newly discovered prior art Urdaneta (US20180073346).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 is detailed in the specification as being the “tool string” that is conveyed in the wellbore. 120 is detailed as the conveyance line. In Figure 1 and 6 only the conveyance line 120 is shown, and it is shown in two places, the first being with the support structure 140 and the second being in the formation 106, labelled next to the down arrows 180. The second instance of the 120 label should be labelled 110 to be the tool string.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36, Lines 7-11 detail “a conveyance device comprising a conveyance line, a second rotary actuator, and second sensors, wherein the second sensors generate data indicative of surface depth of the tool string within the wellbore, surface conveyance speed of the tool string within the wellbore, and surface line tension of the conveyance line; a tool string conveyed and comprising third sensors generate data indicative of downhole” The bolded and underlined part of the limitation refers to “tool string”, which isn’t detailed in the claim until Line 11. As written the first instance of “the tool string” should read “a tool string” and the third instance which is “a tool string” should be “the tool string”. Due to the presentation of the paragraph being with respect to “a conveyance line”, an alternative change could be made to the first and second instance of “tool string” to be changed to “conveyance line” rather than “tool string”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Poyet (US20170145760; US Publication of WO2015199720, Presented as Foreign Patent #3 in IDS dated 08/17/2020) in view of Schlosser (US20190203575; US Publication of WO2018026744, Presented as Foreign Patent #1 in IDS dated 08/17/2020), Viassolo (US20170314353; US Publication of WO2016080982, Presented as Foreign Patent #2 in IDS dated 08/17/2020), Boulet (US20120199400), and Urdaneta (US20180073346).
In regards to Claim 36, Poyet teaches “A wellsite system for automatically controlling movement of a tool string along a wellbore (automatic conveyance adjustment and re-adjustment based on real-time downhole dynamic characteristics – [0017]), the wellsite system comprising: a control workstation (surface control assembly to operate the surface drive system reel – [0020]); a conveyance device comprising a conveyance line, a second rotary actuator, and second sensors (conveyance line with reel 117 for surface drive system – [0019], figure 1; surface measurements taken on the line as the conveyance application, such as tension, metering, and accelerometer readings taking near the real 117, sheaves 175, or near wellhead 180 – [0023]), wherein the second sensors generate data indicative of surface depth of the tool string within the wellbore, surface conveyance speed of the tool string within the wellbore, and surface line tension of the conveyance line (surface measurements taken on the line as the conveyance application, such as tension, metering, and accelerometer readings taking near the real 117, sheaves 175, or near wellhead 180 – [0023]); a tool string conveyed and comprising third sensors generate data indicative of downhole operational parameters of the tool string within the wellbore (downhole assembly  acquire reading/measurements – [0020]; readings include tension, shock, and movement sensing capacity – [0021]), wherein the third sensors include: a downhole tension sensor generating data indicative of tension experienced by the tool string (downhole assembly used to acquire data such as speed, tension, well position – [0020]); a temperature sensor generating data (downhole readings such as temperature provided – [0035]); a pressure sensor generating data (assembly outfitted with pressure sensor – [0035]); a depth sensor generating data indicative of depth of the tool string within the wellbore (downhole assembly used to acquire data such as speed, tension, well position – [0020]); and 2U.S. Patent Application No.: 16/797,701Attorney Docket No.: ISI-026a speed sensor generating data indicative of downhole conveyance speed of the tool string within the wellbore (downhole assembly used to acquire data such as speed, tension, well position – [0020]); wherein the target values include: a target depth of the tool string within the wellbore (downhole assembly used to acquire data such as well position – [0020]); a target conveyance speed of the tool string within the wellbore (downhole assembly used to acquire data such as speed – [0020]); a target conveyance line tension (downhole assembly used to acquire data such as tension – [0020]); and controls conveyance of the tool string within the wellbore based on: each measurement from the first, second, and third sensors; each target value; and each physical characteristic of the wellsite system (Surface control assembly includes control unit to direct control of the conveyance application with the winch system, and direct deployment of the downhole assembly for a given tension, with measurements taken to ensure the conveyance is taking place as intended – [0023]; acquisition unit analyzes data and performs adjustment for the conveyance application by the control unit so that the conveyance application is based on the downhole conditions – [0024]).”
	Poyet does not teach “a tool string conveyed and comprising third sensors generate data indicative of downhole operational parameters of the tool string and environmental parameters affecting the tool string within the wellbore; and a processing device communicatively connected with the first and second rotary actuators, the conveyance device, the tool string, and the first, second, and third sensors, wherein the processing device: receives target values of operational parameters entered into the processing device by a wellsite operator via the control workstation; receives physical characteristics of the wellsite system entered into the processing device by the wellsite operator via the control workstation, wherein the physical characteristics include: mass of the tool string; a coefficient of friction of the tool string against passing fluid; elasticity of the conveyance line; mass per unit length of the conveyance line; and a coefficient of friction of a casing of the wellbore against the tool string and passing fluid; and controls conveyance of the tool string within the wellbore via cooperative control of the fluid pump unit and the conveyance device.”
	Schlosser teaches “a tool string conveyed and comprising third sensors generate data indicative of downhole operational parameters of the tool string and environmental parameters affecting the tool string within the wellbore (eWAFE, enhanced wirelines acquisition front-end, implemented as part of the system, which provides data acquisition for equipment including environmental factors – [0181]); and a processing device communicatively connected with the first and second rotary actuators, the conveyance device, the tool string, and the first, second, and third sensors (data acquisition system with circuitry to communicate sensed data – [0047]; communicating with surface equipment – [0049]; system with processing including communication between components and equipment – [0091], Figure 7), wherein the processing device: receives target values of operational parameters entered into the processing device by a wellsite operator via the control workstation (computing system can receive input by the GUI – [0171]; user input of parameters for computation – [0172]); receives physical characteristics of the wellsite system entered into the processing device by the wellsite operator via the control workstation (computing system can receive input by the GUI – [0171]), wherein the physical characteristics include: mass of the tool string (tool string weight – Figure 10); a coefficient of friction of the tool string against passing fluid (parameters of cable parameters, friction and drag parameters – [0144]); elasticity of the conveyance line (cable parameters – [0144]; Elasticity is a parameter for cables that is well known in the art, as evidenced by US20020198661 and US5351531); mass per unit length of the conveyance line (cable parameters – [0144]; tool string weight in fluid, tool string length – Figure 10; Mass per unit length is a parameter for cables that is well known in the art, as evidenced by US20170167949 and US20140238660); and a coefficient of friction of a casing of the wellbore against the tool string and passing fluid (parameters of cable parameters, friction and drag parameters including drag moving up/downhole, cable friction – [0144]); and controls conveyance of the tool string within the wellbore via cooperative control of the fluid pump unit and the conveyance device (computing system with tension limiting system – [0124]; control of pump operations to fill/drain at rate – [0174]).”
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poyet to incorporate the teaching of Schlosser for the use of a data acquisition system with sensors and GUI for a tool string system. Doing so would improve the transportation of the application tool in a wellbore.
	Poyet in view of Schlosser does not teach “a fluid pump unit; a target fluid flow rate output by the fluid pump unit into the wellbore; a maximum conveyance line tension threshold; density of the fluid being pumped by the fluid pump unit; viscosity of the fluid being pumped by the fluid pump unit; physical parameters of the wellbore.”
	Viassolo teaches “a fluid pump unit (pump 120 connected to wellbore 102 by duct 116 – [0042]; Figure 1); a target fluid flow rate output by the fluid pump unit into the wellbore (measurements include pump flow rate – [0054]); a maximum conveyance line tension threshold (controller keeps under maximum allowed tension – [0018]); density of the fluid being pumped by the fluid pump unit (input variables include information about fluid characteristics – [0054]; Density of a fluid is well known in the art as a characteristic of a fluid, as evidenced by US20190048716 and US20180363422); viscosity of the fluid being pumped by the fluid pump unit (input variables include information about pump job fluid characteristics – [0054]; Viscosity of the fluid is well known in the art as a characteristic of a fluid, as evidenced by US20190048716 and US20180363422); physical parameters of the wellbore (input variables include information about pump job such as casing/tubing size and inclination – [0054]);.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poyet in view of Schlosser to incorporate the teaching of Viassolo to incorporate the fluid pump with flow rate and tension control. Doing so would improve the control of the application tool in a wellbore.
	Poyet in view of Schlosser and Viassolo does not teach “a temperature sensor generating data indicative of ambient temperature of fluid surrounding the tool string within the wellbore; a pressure sensor generating data indicative of downhole pressure of the fluid surrounding the tool string within the wellbore.”
	Boulet teaches “a temperature sensor generating data indicative of ambient temperature of fluid surrounding the tool string within the wellbore (temperature sensor, pressure sensor – [0044]); a pressure sensor generating data indicative of downhole pressure of the fluid surrounding the tool string within the wellbore (pressure sensor – [0044]; pressure sensor for fluid – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poyet in view of Schlosser and Viassolo to incorporate the teaching of Boulet to incorporate temperature and pressure sensors in the wellbore for fluid measurements. Doing so would improve the gathering of information in a wellbore about the string and the environment.
	Poyet in view of Schlosser, Viassolo, and Boulet do not teach “a fluid pump unit comprising a first rotary actuator and first sensors; wherein the first sensors generate data indicative of surface fluid flow rate, surface fluid pressure, and surface fluid temperature.”
	Urdaneta teaches “a fluid pump unit comprising a first rotary actuator and first sensors (fluid pump unit 300, with rotating drive shaft, prime mover – [0058], Figure 3; flow sensors coupled with the fluid inlets of the fluid pump unit – [0039]); wherein the first sensors generate data indicative of surface fluid flow rate, surface fluid pressure, and surface fluid temperature (flow sensors coupled with pump unit – [0039]; temperature sensor 307, pressure sensor 317 with pump – [0071], Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poyet in view of Schlosser, Viassolo and Boulet to incorporate the teaching of Urdaneta to incorporate a fluid pump unit with sensors. Doing so would improve the operation and control of fluid pump operations in a wellsite.

	In regards to Claim 37, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Schlosser further teaches “the downhole tension sensor comprises a load cell (sensor include a strain gauge, load cell with one or more strain gauges – [0138]).”

	In regards to Claim 38, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Poyet further teaches “the target conveyance line tension is a target surface conveyance line tension (surface measurements taken on the line as the conveyance application, such as tension readings taking near the real 117, sheaves 175, or near wellhead 180 – [0023]).”

	In regards to Claim 39, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Poyet further teaches “the target conveyance line tension is a target downhole conveyance line tension (downhole assembly used to acquire data such as speed, tension, well position – [0020]).”

	In regards to Claim 40, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Viassolo further teaches “the maximum conveyance line tension threshold is a maximum surface conveyance line tension threshold (controller to keep under a maximum allowed tension, controller takes a target tension/desired tension and measured tension, the actual tension, and controls the support line feed rate to drive the measured tension towards the target tension– [0018]; Poyet teaches the surface tension measurement in [0023] and the downhole tension measurement in [0020]. As the system would take the measured tension and be capable of adjusting it to a maximum allowed, it can operate on the surface and the downhole values).”

	In regards to Claim 41, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Viassolo further teaches “the maximum conveyance line tension threshold is a maximum downhole conveyance line tension threshold (controller to keep under a maximum allowed tension, controller takes a target tension/desired tension and measured tension, the actual tension, and controls the support line feed rate to drive the measured tension towards the target tension– [0018]; Poyet teaches the surface tension measurement in [0023] and the downhole tension measurement in [0020]. As the system would take the measured tension and be capable of adjusting it to a maximum allowed, it can operate on the surface and the downhole values).”

	In regards to Claim 42, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Schlosser further teaches “the target conveyance speed of the tool string is selected to automatically vary along different portions of the wellbore based on the physical parameters of the wellbore (system implements logic to detect and reduce risk of sticking of equipment during conveyance – [0170]; automated winch movement to run in/out of the hole with detection based on tension plan to reduce risk of sticking – [0170]).”

	In regards to Claim 43, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Poyet further teaches “the target conveyance line tension is a target surface conveyance line tension (surface measurements taken on the line as the conveyance application, such as tension readings taking near the real 117, sheaves 175, or near wellhead 180 – [0023]).”

	In regards to Claim 44, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Viassolo further teaches “the maximum conveyance line tension threshold is a maximum surface conveyance line tension threshold (controller to keep under a maximum allowed tension, controller takes a target tension/desired tension and measured tension, the actual tension, and controls the support line feed rate to drive the measured tension towards the target tension– [0018]; Poyet teaches the surface tension measurement in [0023] and the downhole tension measurement in [0020]. As the system would take the measured tension and be capable of adjusting it to a maximum allowed, it can operate on the surface and the downhole values).”

	In regards to Claim 45, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Schlosser further teaches “the target conveyance speed of the tool string is selected to automatically vary along different portions of the wellbore based on the physical parameters of the wellbore (system implements logic to detect and reduce risk of sticking of equipment during conveyance – [0170]; automated winch movement to run in/out of the hole with detection based on tension plan to reduce risk of sticking – [0170]).”

	In regards to Claim 46, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Poyet further teaches “the target conveyance line tension is a target downhole conveyance line tension (downhole assembly used to acquire data such as speed, tension, well position – [0020]).”

	In regards to Claim 47, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Viassolo further teaches “the maximum conveyance line tension threshold is a maximum downhole conveyance line tension threshold (controller to keep under a maximum allowed tension, controller takes a target tension/desired tension and measured tension, the actual tension, and controls the support line feed rate to drive the measured tension towards the target tension– [0018]; Poyet teaches the surface tension measurement in [0023] and the downhole tension measurement in [0020]. As the system would take the measured tension and be capable of adjusting it to a maximum allowed, it can operate on the surface and the downhole values).”

	In regards to Claim 48, Poyet in view of Schlosser, Viassolo, Boulet, and Urdaneta teaches the claimed invention as detailed above and Schlosser further teaches “the target conveyance speed of the tool string is selected to automatically vary along different portions of the wellbore based on the physical parameters of the wellbore (system implements logic to detect and reduce risk of sticking of equipment during conveyance – [0170]; automated winch movement to run in/out of the hole with detection based on tension plan to reduce risk of sticking – [0170]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863